No. 116,530

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                  ALCENA M. DAWSON,
                                      Appellant.


                             SYLLABUS BY THE COURT

1.
       Whether a prior conviction was properly classified as a person or nonperson
offense in determining a defendant's criminal history is a question of law over which an
appellate court has unlimited review.


2.
       An appellate court applies a de novo standard of review to a district court's
summary denial of a motion to correct illegal sentence under K.S.A. 22-3504.


3.
       Although generally a statute operates only prospectively unless there is clear
language indicating the legislature intended otherwise, exceptions have been recognized
for amendments that merely clarify rather than change a statute, or statutory changes that
are merely procedural or remedial in nature and do not prejudicially affect the substantive
rights of the parties.




                                             1
4.
         K.S.A. 22-3504(3), added by a 2017 amendment to K.S.A. 22-3504, clarifies the
intended application of the term "illegal sentence," which is used in K.S.A. 22-3504(1),
and is procedural in nature.


5.
         A sentence is not an illegal sentence based on the holding in State v. Dickey, 301
Kan. 1018, 350 P.3d 1054 (2015), if that sentence was final prior to the decision
in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).


         Appeal from Sedgwick District Court; JOHN J. KISNER JR., judge. Opinion filed December 8,
2017. Affirmed.


         Roger L. Falk, of Law Office of Roger L. Falk, P.A., of Wichita, for appellant.


         Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., GARDNER, J., and STUTZMAN, S.J.


         STUTZMAN, J.: A jury in the Sedgwick District Court convicted Alcena M.
Dawson of rape. His conviction and sentence were affirmed and his subsequent
postconviction motions for relief have been denied. He now appeals the district court's
denial of his motion to correct an illegal sentence. We find no error and affirm the district
court.

                              FACTS AND PROCEDURAL BACKGROUND

         On June 4, 1997, a jury found Dawson guilty of rape and the following month the
district court sentenced him to serve 732 months in prison. A criminal history category B
was computed for Dawson's sentencing based on two person felony convictions: a 1986

                                                      2
residential burglary and the conversion of three person misdemeanor convictions, scored
as a second person felony. A claim that the district court erred in aggregating the
misdemeanor convictions was among Dawson's arguments on direct appeal. This court
affirmed Dawson's conviction and sentence. State v. Dawson, No. 79,652, unpublished
opinion filed December 23, 1999 (Kan. App.), rev. denied 269 Kan. 935 (2000) (Dawson
I). Dawson's sentence became final in March 2000, prior to the decision in Apprendi v.
New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), in June 2000.


       A series of collateral attacks followed, including a motion to correct illegal
sentence. See Dawson v. State, No. 94,720, 2006 WL 3877559 (Kan. App. 2006)
(unpublished opinion), rev. denied 283 Kan. 930 (2007) (Dawson II); State v. Dawson, 43
Kan. App. 2d 800, 231 P.3d 582 (recounting postconviction history of the case), rev.
denied 290 Kan. 1097 (2010) (Dawson III); Dawson v. State, No. 115,129, 2017 WL
262027 (Kan. App.) (unpublished opinion), petition for rev. filed February 21, 2017
(Dawson IV).


       In July 2015, Dawson filed another motion to correct illegal sentence, relying on
the Kansas Supreme Court's decision in State v. Dickey, 301 Kan. 1018, 350 P.3d 1054
(2015) (Dickey I). The district court summarily dismissed Dawson's petition in a minute
order, stating "[s]entence was final long before Apprendi, Descamps [v. United
States, 570 U.S. 254, 133 S. Ct. 2276, 186 L. Ed. 2d 438 (2013)], and/or Dickey
decisions. They do not apply to [defendant's] case retroactively."


       In September 2015, Dawson filed a motion to reconsider the summary dismissal.
In that motion he contested the district court's rationale for summary denial—that
Apprendi, Descamps, and Dickey did not apply to his sentence retroactively—and argued
that "an incorrect criminal history classification can be challenged at any time." The
district court denied the motion to reconsider in an October 19, 2015 minute order stating,
"[n]o basis (legal or factual) for the court to reconsider." The district court issued a

                                               3
second minute order on October 26, 2015, stating: "[n]othing new presented that would
cause [court] to re-consider." In his notice of appeal, Dawson referred to this ruling by its
date, as well as to "the decision of the District Court to deny/dismiss the Motion to
Correct Illegal Sentence filed pursuant to K.S.A. 22-3504." After the district court's
orders from which Dawson appealed, Dawson filed yet another motion to correct illegal
sentence and a motion to set aside judgment, which the district court summarily denied,
stating, respectively: "[a]s previously ruled upon" and "[a]s per prior rulings."


       Dawson's appeal of the district court's summary denial of his September 2015
motion to reconsider was timely, no other notices of appeal were filed, and the time for
filing has passed on his successive motions that raised the same issues.


                                           ANALYSIS

       Initially, we note that Dawson identified the summary nature of the district court's
dismissal as his first issue, but he did not brief that point and it is, therefore, considered to
be abandoned. State v. Tague, 296 Kan. 993, Syl. ¶ 3, 298 P.3d 273 (2013) (argument not
supported with pertinent authority is deemed waived and abandoned).


       Dawson's general claim that his sentence was illegal is based on his specific claim
that his criminal history was improperly scored. He divides that specific claim into two
arguments: (1) His 1986 burglary conviction should have been considered as a nonperson
felony; and (2) the three misdemeanors should not have been aggregated for conversion
to a person felony because there is a lack of proof he had counsel in two of the three
municipal court cases. We address each separately.




                                               4
Standard of review


       Our review of the various aspects of Dawson's claims involves the same standard
of review. We apply a de novo standard of review to a district court's summary denial of
a motion to correct illegal sentence. State v. Neal, 292 Kan. 625, 629, 258 P.3d 365
(2011). The classification of a prior conviction as a person or nonperson offense involves
the interpretation of the Kansas Sentencing Guidelines Act (KSGA), which is a question
of law over which we have unlimited review. State v. Keel, 302 Kan. 560, Syl. ¶ 4, 357
P.3d 251 (2015), rev. denied 136 S. Ct. 865 (2016). And whether a claim is barred under
the doctrine of res judicata is a question of law subject to unlimited review. State v.
Kingsley, 299 Kan. 896, 899, 326 P.3d 1083 (2014).


The district court's refusal to reclassify Dawson's burglary conviction was not error


       Dawson contends the district court committed error when it declined to reclassify
his 1986, pre-KSGA burglary conviction as a nonperson crime. He argues the district
court should have found the reasoning of our Supreme Court in Dickey I was applicable
to his case. The holding in Dickey I was founded on the constitutional principles
announced in Apprendi and applied in Descamps. In support of his position, Dawson
directs us to State v. McAlister, 54 Kan. App. 2d 65, 396 P.3d 100 (2017), in which a
panel of this court found that State v. Dickey, 305 Kan. 217, 380 P.3d 230 (2016) (Dickey
II), provided the analytical basis for consideration of a motion to correct illegal sentence
when the challenged sentence was final prior to Apprendi.


       On May 18, 2017, after the parties filed their briefs, an amendment to K.S.A. 22-
3504, passed in the 2017 session, became effective. Because the amendment appeared
relevant to the issues presented here, we gave the parties leave to submit supplemental
briefs addressing the legislative change and both did so. We begin with a brief review of


                                              5
the cases that form the foundation for Dawson's arguments, Dickey I, Dickey II, and
McAlister, and then consider the effect of the legislative change.


       Dickey I, Dickey II, and McAlister


       In April 2013, Dickey pled guilty to felony theft. A month later he was sentenced
for that conviction and, at the same hearing, the district court considered a request by the
State for revocation of Dickey's probation in four prior cases. 301 Kan. at 1021. The
district court imposed a sentence for the new theft case and ordered revocation in the
prior cases. The criminal history used to compute the sentence imposed that day as well
as the four prior sentences ordered to be served as a result of the revocation, included a
1992 juvenile adjudication for burglary that had been classified as a person felony.


       In Dickey I, the court considered the challenge to the sentence that was imposed
for the theft in May 2013, and held that the sentence was illegal because of the
classification of the 1992 burglary as a person felony. The court reasoned:


       "[I]n order to classify a prior burglary conviction or adjudication as a person offense
       under K.S.A. 2014 Supp. 21-6811(d), a sentencing court must find that the prior burglary
       involved a 'dwelling,' i.e., 'a building or portion thereof, a tent, a vehicle or other enclosed
       space which is used or intended for use as a human habitation, home, or residence.'
       K.S.A. 2014 Supp. 21-5111(k). But the burglary statute in effect when Dickey committed
       his prior burglary did not require evidence showing that the structure burglarized was a
       dwelling. See K.S.A. 1991 Supp. 21-3715. Thus, determining whether Dickey's prior
       burglary involved a dwelling would necessarily involve judicial factfinding that goes
       beyond merely finding the existence of a prior conviction or the statutory elements
       constituting that prior conviction. Accordingly, we agree . . . that classifying Dickey's
       prior burglary adjudication as a person felony violates his constitutional rights as
       described under Descamps and Apprendi. Consequently, his sentence must be vacated
       and his case remanded to the district court for resentencing with instructions that his prior
       burglary adjudication be classified as a nonperson felony." 301 Kan. at 1021.

                                                      6
       In Dickey II, the Supreme Court took up the challenge to the sentences in the four
revocation cases and, applying the principles from Apprendi and Descamps that it used in
Dickey I to the same 1992 burglary conviction, held the classification of that conviction
as a person crime rendered these sentences illegal as well. 305 Kan. at 221-22. On the
way to that holding, the court acknowledged an unresolved question:


               "The proper classification of a prior conviction is a question of law over which
       we exercise unlimited review. [Citation omitted.] Interestingly, in this case, what kind of
       a question of law this presents may alter the outcome. If the question of law presented is a
       question of constitutional law—and the State claims that it is—then Dickey's assertion on
       appeal that his sentence is illegal runs squarely into the hurdle imposed by our prior
       caselaw that '"the definition of an illegal sentence does not include a claim that the
       sentence violates a constitutional provision [and] a defendant may not file a motion to
       correct an illegal sentence based on constitutional challenges to his or her sentence."'
       State v. Moncla, 301 Kan. 549, 553-54, 343 P.3d 1161 (2015)." 305 Kan. at 220.


The court commented, however, that "[t]he parties' framing of the question here as a
question of constitutional law is . . . understandable, but incorrect" and resolved the
matter by finding "[o]ur holding in Dickey I demonstrates that the proper classification of
a prior crime is exclusively a matter of state statutory law." 305 Kan. at 221. As a
question of statutory law, "albeit with a thick overlay of constitutional law," the court
found Dickey could properly challenge his criminal history in a motion to correct illegal
sentence, and also expressly reaffirmed the rule from Moncla. 305 Kan. at 221-22.


       In McAlister, a panel of this court reviewed a district court's denial of motions to
correct illegal sentences in three cases. The motions were based on a challenge to the
person felony classifications applied to two 1992 burglary convictions and a 1992
conspiracy to commit burglary conviction that were included in McAlister's criminal
history. The panel first considered a potentially insurmountable hurdle for McAlister's
claims, based on Dickey I:

                                                     7
               "Our Supreme Court's holding in Dickey I, based on the rationale expressed by
       the court in its decision, appears to have been an application of the constitutional rule
       announced in Apprendi and clarified in Descamps that a district court cannot enhance a
       defendant's sentence based on a factual finding that went beyond the existence of a prior
       conviction and the statutory elements that comprised the prior conviction. 'Generally,
       when an appellate court decision changes the law, that change acts prospectively and
       applies only to all cases, state or federal, that are pending on direct review or not final yet
       on the date of the appellate court decision.' State v. Mitchell, 297 Kan. 118, Syl. ¶ 3, 298
       P.3d 349 (2013). Under this general rule, the holding in Dickey I would not be applied
       retroactively to sentences that were final before Dickey I was decided and certainly not to
       sentences that were final before Apprendi was decided." (Emphasis added.) McAlister, 54
       Kan. App. 2d at 70.


       The panel found, however, that the potential problem had been partially resolved
through the Supreme Court's discussion in Dickey II about considering a claim like
McAlister's without violating the Moncla rule that constitutional claims cannot be raised
in K.S.A. 22-3504 motions:


               "The court in Dickey II went on to explain that the holding in Dickey I was not
       based on a constitutional challenge to the defendant's sentence because the proper
       classification of a prior crime for criminal history purposes is purely a matter of statutory
       law, not constitutional law. 305 Kan. at 221." 54 Kan. App. 2d at 71-72.


Based on that explanation, the court in McAlister moved on to the unresolved question of
whether Dickey I and II applied to a sentence that was final prior to Apprendi:


       "Our Supreme Court's holding in Dickey I appears to have been an application of the
       constitutional rule announced in Apprendi. Based on this analysis, it would make sense
       that the holding in Dickey I does not apply retroactively to sentences that became final
       prior to the decision in Apprendi. However, in Dickey II our Supreme Court explained
       that the proper classification of a prior crime as a person or nonperson felony for criminal
       history purposes is based on statutory law, not constitutional law. This distinction is


                                                      8
       significant in deciding whether the holding in Dickey I applies to sentences that became
       final before Apprendi." 54 Kan. App. 2d at 77-78.


       From that understanding, the panel concluded "K.S.A. 22-3504(1) provides that an
illegal sentence can be corrected at any time. Under this analysis, it does not matter that
McAlister's sentences became final prior to the decision in Apprendi." 54 Kan. App. 2d at
78.


       In an earlier case, another panel from this court considered facts and arguments
similar to those in McAlister and came to the opposite conclusions. In State v. Tauer, No.
114,432, 2016 WL 7032167 (Kan. App. 2016) (unpublished opinion), the panel denied
retroactive application of the Dickey cases, stating:


               "Because the rule from Dickey I and Dickey II derives directly from Apprendi, it
       applies to criminal cases that were pending when Apprendi was decided or were filed
       after that decision. But Apprendi itself has not been applied to criminal cases that were
       already final, so the treatment of burglary convictions for criminal history purposes
       outlined in Dickey I and Dickey II, likewise, does not apply to them. See State v. Gould,
       271 Kan. 394, 414, 23 P.3d 801 (2001) (Apprendi not given retroactive application to
       determination of aggravating factors enhancing sentence) [Citations omitted.]" 2016 WL
       7032167, at *2.


Based on Gould and other cases from this court, the court in Tauer denied retroactive
application of the relief recognized in Dickey since Tauer's convictions became final
nearly four years before Apprendi was issued.


       2017 Amendment to K.S.A. 22-3504


       After both Dickey cases, the 2017 Legislature amended K.S.A. 22-3504, adding
subsection (3), effective May 18, 2017:

                                                    9
       "'Illegal sentence' means a sentence: Imposed by a court without jurisdiction; that does
       not conform to the applicable statutory provision, either in character or punishment; or
       that is ambiguous with respect to the time and manner in which it is to be served at the
       time it is pronounced. A sentence is not an 'illegal sentence' because of a change in the
       law that occurs after the sentence is pronounced." L. 2017, ch. 62, § 9.


       Whether the amendment holds any relevance to our case depends on whether it
applies retroactively. This court considered the retroactive application of statutes in In re
Care & Treatment of Hunt, 32 Kan. App. 2d 344, 82 P.3d 861 (2004):


               "In determining whether the provisions of any statute apply prospectively or
       retroactively, the general rule is that a statute operates only prospectively unless there is
       clear language indicating the legislature intended otherwise. In re Tax Appeal of Alsop
       Sand Co., Inc., 265 Kan. 510, 523, 962 P.2d 435 (1998). However, the United States
       Supreme Court and other jurisdictions have recognized at least two exceptions to this
       general rule that are relevant here.
               "The first exception applies when an amendment affects a court's subject matter
       jurisdiction. The other applies when an amendment merely clarifies rather than changes a
       statute." 32 Kan. App. 2d at 358.


       The amendment to K.S.A. 22-3504 has no express language directing retroactivity
and does not affect a court's subject matter jurisdiction. It does, however, clearly
constitute a clarification of the term "illegal sentence," which is used in K.S.A. 22-
3504(1) ("[t]he court may correct an illegal sentence at any time"). The new subsection,
K.S.A. 2017 Supp. 22-3504(3), defines and limits the term "illegal sentence," clarifying
both the intent and application of that term in subsection (1).


       Our Supreme Court also has approached the question of prospective or retroactive
application in other terms:




                                                     10
               "Regarding the retroactive argument, the general rule of statutory construction is
       that a statute will operate prospectively unless its language clearly indicates that the
       legislature intended that it operate retrospectively. Nitchals v. Williams, 225 Kan. 285,
       590 P.2d 582 (1979). The foregoing rule of statutory construction is modified where the
       statutory change is merely procedural or remedial in nature and does not prejudicially
       affect the substantive rights of the parties. Nitchals v. Williams, 225 Kan. 285. As related
       to criminal law and procedure, substantive law is that which declares what acts are crimes
       and prescribes the punishment therefor; whereas procedural law is that which provides or
       regulates the steps by which one who violates a criminal statute is punished. State v.
       Augustine, 197 Kan. 207, Syl. ¶ 1, 416 P.2d 281 (1966)." State v. Hutchison, 228 Kan.
       279, 287, 615 P.2d 138 (1980).


Applying the Hutchison formulation, the result is the same: the 2017 amendment to
K.S.A. 22-3504 should be applied retroactively. The amendment neither establishes a
new crime nor modifies the definition of an existing crime. The plain purpose of the
amendment is to define and limit the scope of a statutorily created procedure by which a
person convicted of a crime can seek correction of a sentence. Our Supreme Court
clarified in Dickey II that "the proper classification of a prior crime is exclusively a
matter of state statutory law." Dickey, 305 Kan. at 221. The 2017 amendment to K.S.A.
22-3504 is procedural and applies retroactively.


       Although we have found the 2017 amendment applies retroactively, we finally
need to examine whether the rulings in Dickey I and II constituted a "change in the law"
in the sense used in the amended statute: "A sentence is not an 'illegal sentence' because
of a change in the law that occurs after the sentence is pronounced." K.S.A. 2017 Supp.
22-3504(3). The Apprendi principles that were at the core of the holdings in Dickey I and
II did constitute such a change, and our Supreme Court has held that claims based on
Apprendi do not apply to sentences that were final before the date that decision was
issued. See State v. Gould, 271 Kan. 394, 414, 23 P.3d 801 (2001).



                                                    11
       The law concerning classification of pre-KSGA convictions changed with the
application of Apprendi and Descamps in Dickey, giving life to Dawson's argument that
his sentence was illegal because of the steps the district court would need to take to
classify his 1992 burglary conviction as a person felony. Without Apprendi, that
argument was unavailable to him. Since Dawson's sentence was final before Apprendi,
the analysis developed in Dickey I and II—which was founded on the principles of
Apprendi—could not have rendered his sentence illegal at the time it was imposed. The
analysis and holdings of our Supreme Court in Dickey I and II were not merely
restatements of that court's prior decisions or applications of earlier holdings to different
facts, they were a change in the law. The classification methods that Dickey II called
"constitutionally infirm" were infirm because they conflicted with Apprendi, which
Gould held will not be applied to claims final before Apprendi was issued.


       Unlike Dickey's sentences, Dawson's sentence was final before Apprendi, so his
position would have been affected by the ultimate resolution of the different views
expressed in McAlister and Tauer over retroactive application of Dickey to pre-Apprendi
sentences. Regardless whether we believe McAlister or Tauer is more persuasive, after
the amendment Dawson's argument is statutorily foreclosed. Under the directive in
K.S.A. 2017 Supp. 22-3504(3), Dawson's sentence was legal when it was pronounced,
and it was not rendered illegal by the subsequent change in the law. The district court did
not err in denying his motion, and his first issue fails.


Dawson's claim concerning conversion of his misdemeanor convictions is precluded.


       Dawson next argues, as he did in his direct appeal, that the district court's
aggregation of three misdemeanor convictions was improper because "there is no proof
he had legal counsel in two of the three cases." He concedes that this issue has been
raised and affirmed on direct appeal. See Dawson I, No. 79,652. There, we stated, "[w]e
agree with the trial court's decision that the State met its burden of proof by a

                                              12
preponderance of the evidence that Dawson was represented by counsel on all three
misdemeanors. . . . In opposition to this evidence, Dawson does not affirmatively assert
that he actually was not represented." Dawson I, slip op. at 5. This issue has also been
rejected in K.S.A. 60-1507 proceedings and appeals therefrom. See, e.g., Dawson III, 43
Kan. App. 2d at 801.


       Dawson states that he again asserts this claim "to preserve any appellate rights."
Any right to appellate review of that issue has been exhausted and it is barred by res
judicata. See State v. Kleypas, 305 Kan. 224, 240, 382 P.3d 373 (2016) (in an appeal
taken from the sentence imposed, the judgment of the reviewing court is res judicata as to
all issues actually raised).


Conclusion


       We find no error by the district court in rejecting Dawson's motion.


       Affirmed.




                                            13